—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a letter carrier for the United States Postal Service after he failed to report his involvement in a motor vehicle accident which occurred during the course of his employment. Although the other motorist wanted the incident to be reported, claimant determined that any damage did not warrant a report and left the scene. It was not until the employer summoned claimant upon his return to the office to discuss the incident that claimant filled out a report. Claimant also was later issued a ticket for leaving the scene of an accident. Inasmuch as claimant’s conduct in failing to follow the employer’s known accident reporting procedures was detrimental to the employer’s interest, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant’s action amounted to disqualifying misconduct (see, Matter of Garnica [Dolce Intl. — Commissioner of Labor], 261 AD2d 765; Matter of Johnson [Wayandanch Day Care Ctr. — Commissioner of Labor], 257 AD2d 823).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.